Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 01/26/2021, with respect to the rejection of claims 1-3, 5-6, 8-12, 14, 16-18, and 20-23 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-6, 8-12, 14, 16-18, and 20-23 has been withdrawn. 
Election/Restrictions
Claims 1-3, 5-6, 8, 18, and 20-23 are allowable. The restriction requirement of Group II , as set forth in the Office action mailed on 03/04/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn.  Claims 9-12, 14, and 16-17, directed to a method no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1-3, 5-6, 8-12, 14, 16-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor comprising: a ceramic body including dielectric layers and having first and second surfaces opposing each other, third and fourth surfaces opposing each other and connecting the first and second surfaces to each other, and fifth and sixth surfaces opposing each other and connected to the first to fourth surfaces; a plurality of internal electrodes disposed in the ceramic body, each exposed to the first and second surfaces and having one end exposed to the third or fourth surface; and a first side margin portion and a second side margin portion disposed, respectively, on the first and second surfaces of the ceramic body, wherein a metal or a metal oxide is disposed in the dielectric layers, and a ratio of a diameter of the metal or the metal oxide to a thickness of each of the dielectric layers is 0.8 or less, an average thickness of one of the dielectric layers being 0.4 m or less, wherein a ratio of a thickness of a region of the first or second side margin portion in contact with a distal end of an outermost layer among the plurality of internal electrodes to a thickness of a region of the first or second side margin portion in contact with a distal end of a central layer among the plurality of internal electrodes is 0.9 or more to 1.0 or less, and wherein an average thickness of each of the first and second side margin portions is 2 m or more to 10 m or less.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a ratio of a diameter of the metal or the metal oxide to a thickness of each of the dielectric layers is 0.8 or less, an average thickness of one of the dielectric layers being 0.4 m or less, wherein a ratio of a thickness of a region of the first or second side margin portion in contact with a distal end of an outermost layer among the plurality of internal electrodes to a thickness of a region of the first or second side margin portion in contact with a distal end of a central layer among the plurality of internal electrodes is 0.9 or more to 1.0 or less, and wherein an average thickness of each of the first and second side margin portions is 2 m or more to 10 m or less” in combination with the other claim limitations. 
Regarding independent claim 9, the prior art fails to teach or suggest, alone or in combination:
A method of manufacturing a multilayer ceramic capacitor, comprising: preparing first ceramic green sheets on which a plurality of first internal electrodes patterns are disposed at predetermined intervals and second ceramic green sheets on which a plurality of second internal electrodes patterns are disposed at predetermined intervals; forming a ceramic green sheet multilayer body by stacking the first and second ceramic green sheets, wherein the first internal electrodes patterns and the second internal electrodes patterns intersect each other; cutting the ceramic green sheet multilayer body to have side surfaces on which distal ends of the first internal electrodes patterns and the second internal electrodes patterns are exposed in a width direction; DB1/ 118392859.13Application No. 16/727,498 forming a first side margin portion and a second side margin portion, respectively, on the side surfaces to which the distal ends of the first internal electrodes patterns and the second internal electrodes patterns are exposed; and preparing a ceramic body including dielectric layers and internal electrodes by sintering the cut ceramic green sheet multilayer body, wherein a metal or a metal oxide is disposed in the dielectric layers, and a ratio of a diameter of the metal or the metal oxide to a thickness of each of the dielectric layers is 0.8 or less, an average thickness of one of the dielectric layers being 0.4 m or less, wherein a ratio of a thickness of a region of the first or second side margin portion in contact with a distal end of an outermost layer among the internal electrodes to a thickness of a region of the first or second side margin portion in contact with a distal end of a central layer among the internal electrodes is 0.9 or more to 1.0 or less, and wherein an average thickness of each of the first and second side margin portions is 2 m or more to 10 m or less.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “an average thickness of one of the dielectric layers being 0.4 m or less, wherein a ratio of a thickness of a region of the first or second side margin portion in contact with a distal end of an outermost layer among the internal electrodes to a thickness of a region of the first or second side margin portion in contact with a distal end of a central layer among the internal electrodes is 0.9 or more to 1.0 or less, and wherein an average thickness of each of the first and second side margin portions is 2 m or more to 10 m or less” in combination with the other claim limitations. 
Regarding independent claim 18, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor comprising: a ceramic body including dielectric layers and having first and second surfaces opposing each other, third and fourth surfaces opposing each other and connecting the first and second surfaces to each other, and fifth and sixth surfaces opposing each other and connected to the first to fourth surfaces and opposing each other; a plurality of internal electrodes disposed in the ceramic body, each exposed to the first and second surfaces and having one end exposed to the third or fourth surface; and a first side margin portion and a second side margin portion disposed, respectively, on the first and second surfaces of the ceramic body, wherein a metal or a metal oxide is disposed in the dielectric layers, and a diameter of the metal or the metal oxide is smaller than a thickness of each of the dielectric layers, an average thickness of one of the dielectric layers being 0.4 m or less, wherein a ratio of a thickness of a region of the first or second side margin portion in contact with a distal end of an outermost layer among the plurality of internal electrodes to a thickness of a region of the first or second side margin portion in contact with a distal end of a central layer among the plurality of internal electrodes is 0.9 or more to 1.0 or less, and DB1/ 118392859.15Application No. 16/727,498 wherein an average thickness of each of the first and second side margin portions is 2 m or more to 10 m or less.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a diameter of the metal or the metal oxide is smaller than a thickness of each of the dielectric layers, an average thickness of one of the dielectric layers being 0.4 m or less, wherein a ratio of a thickness of a region of the first or second side margin portion in contact with a distal end of an outermost layer among the plurality of internal electrodes to a thickness of a region of the first or second side margin portion in contact with a distal end of a central layer among the plurality of internal electrodes is 0.9 or more to 1.0 or less, and DB1/ 118392859.15Application No. 16/727,498 wherein an average thickness of each of the first and second side margin portions is 2 m or more to 10 m or less” in combination with the other claim limitations. 
Cited Prior Art
YAMASHITA et al (US 2012/0250221) teaches relevant art in Fig. 2-9.
Wei et al (US 2010/0110608) teaches relevant art in Fig. 2.
OGATA et al (US 2017/0032895) teaches relevant art in [0061].
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848